  1:20-cv-00718-RMG-SVH         Date Filed 06/26/20   Entry Number 35   Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Herbert Demond York,                      )      C/A No.: 1:20-718-RMG-SVH
                                           )
                   Plaintiff,              )
                                           )
       vs.                                 )
                                           )
 Sgt. K. Scott, Officer J. Gee, and        )                 ORDER
 Officer F. Smith, in their                )
 individual capacities,                    )
                                           )
                   Defendants.             )
                                           )

      Herbert Demond York (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983, alleging violations of

his constitutional rights as a pretrial detainee at Florence County Detention

Center (“FCDC”) against above-named defendants (“Defendants”).

      This matter comes before the court on Defendants’ motion to dismiss

brought pursuant to Fed. R. Civ. Pro. 12(b)(6), in which Defendants move for

dismissal of this case, in part, due to Plaintiff’s failure to exhaust his

administrative remedies. [ECF No. 15]. Pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), the court advised Plaintiff of the motion to

dismiss procedures and the possible consequences if he failed to respond

adequately to Defendants’ motion. [ECF No. 16]. Plaintiff filed a response to
    1:20-cv-00718-RMG-SVH   Date Filed 06/26/20   Entry Number 35   Page 2 of 4




Defendants’ motion, attaching an affidavit that, in part, addresses his efforts

to exhaust his administrative remedies. [See ECF Nos. 34, 34-1]. 1

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B), and Local Civ.

Rule 73.02(B)(2)(d) (D.S.C.), this matter has been assigned to the

undersigned for all pretrial proceedings. For the undersigned to consider

Plaintiff’s affidavit evidence on the issue of exhaustion, Defendants’ motion to

dismiss must be converted to one for summary judgment pursuant to Fed. R.

Civ. P. 12(d) and the parties must be afforded an opportunity to present

relevant materials. 2

       The record as it currently stands on the issue of exhaustion consists of

Plaintiff’s argument as found in his response to Defendants’ motion to

dismiss, as follows:

1 Plaintiff filed his first response to Defendants’ motion to dismiss shortly
before filing a motion to compel discovery, seeking discovery unrelated to the
issue of exhaustion, and a motion for extension for time to file a response to
Defendants’ motion to dismiss. [ECF Nos. 29, 30, 31]. The court denied
Plaintiff’s two motions, reminding Plaintiff that he had been previously
advised that he was not entitled to discovery before responding to
Defendants’ motion to dismiss. [ECF No. 32]. Thereafter, Plaintiff filed a
second response to Defendants’ motion to dismiss on failure to state a claim.
[ECF No. 34]. Because Plaintiff is proceeding pro se, because this second
response was filed on the day the court had directed Plaintiff to file a
response [see ECF No. 27], and because this response was filed after the
court resolved Plaintiff motions, the court deems Plaintiff’s second response
to Defendants’ motion, found at ECF 34, to be Plaintiff’s operative response.
Defendants have filed no reply.
2 Defendants’ motion to dismiss is converted to a motion for summary

judgment only as to the issue of exhaustion. Otherwise, the motion to dismiss
remains a motion to dismiss as to all other issues.
                                       2
    1:20-cv-00718-RMG-SVH    Date Filed 06/26/20   Entry Number 35     Page 3 of 4




       Plaintiff has exhaust[ed] his administrative remedies, but ha[s]
       not received the proper response. Therefor[e] Plaintiff submitted
       a writ[ten] letter to the Inspector of the Jail as well [as] to Capt.
       Patton and the major of Florence County Detention Center. And
       did not receive a response.

[ECF No. 34 at 7]. In addition, Plaintiff has submitted an affidavit, attesting:

       I [informed] Cpl. Jennings [and] Sgt. Neal and wrote a[]
       grievance and letter to the jail major and Capt. Patton. I [did not]
       receive any response. I also notif[ied] Sgt. Lopez, Lt. Andrea
       Capers, Lt. Femming and other staff members at Florence
       County Detention Center. . . . I [tried] to make all attempts to
       exhaust administrative remedies but was denied by all officials.

[ECF No. 34-1 at 2]. 3

       Defendants    are    hereby    directed     to   review   the    underlying

administrative file of this matter and provide the court with an affidavit or

declaration of a qualified individual, with relevant copies of any pertinent

filings, addressing the steps Plaintiff was required to complete to exhaust his

administrative remedies and Plaintiff’s efforts to do so, related to the incident

on January 17, 2019, and thereafter, including Plaintiff’s allegations that he

was retaliated against for filing certain legal papers by being sent to the

maximum segregation unit, being written up for a disciplinary infraction,


3 Defendants, in their motion to dismiss, only direct the court’s attention to
(1) a 2013 case, in which this court briefly noted the grievance process at
FCDC at that time, and (2) Plaintiff’s failure to fully complete the court’s
standard prisoner complaint form as to the issue of exhaustion. [See ECF 15-
1 at 6–7 (citing Freeman v. Florence Cty. Det. Ctr., C/A No. 5:12-398-TMC-
KDW, 2013 WL 1442345, at *3 (D.S.C. Mar. 21, 2013), dismissed, C/A No.
5:12-398-TMC, 2013 WL 1442339 (D.S.C. Apr. 9, 2013))].
                                        3
  1:20-cv-00718-RMG-SVH      Date Filed 06/26/20   Entry Number 35   Page 4 of 4




having his possessions taken from him, and being placed on a restricted diet.

These materials are to be filed no later than July 24, 2020. By the same date,

Plaintiff is directed to provide this court with any other materials relevant to

this issue, including any letters in Plaintiff’s possession concerning his efforts

to exhaust his administrative remedies.

      IT IS SO ORDERED.



June 26, 2020                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        4
